Citation Nr: 0624281	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-40 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service July 1969 to March 
1971.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

To support his claim, the veteran testified at a video-
conference hearing in May 2006 before the undersigned 
Veterans Law Judge (VLJ) of the Board.

Unfortunately, however, further development is required 
before the Board can adjudicate the veteran's pending claim.  
So it is being remanded to the RO via the Appeals Management 
Center (AMC).  VA will notify him if further action is 
required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA potentially applies to all pending claims for VA 
benefits and provides that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim.  A preliminary review of the claims 
file does not indicate the veteran was properly advised of 
the changes brought about by the VCAA regarding his claim of 
entitlement to service connection for hepatitis C.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.



Very recently, on March 3, 2006, so during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

Records show the RO sent the veteran a development letter in 
April 2003, but there was no specific mention of the VCAA.  
And although the letter mentioned the type of evidence that 
would be helpful in supporting his claim (e.g., responses to 
an enclosed questionnaire concerning risk factors for 
contracting the hepatitis C infection, treatment records from 
during service and since, buddy statements, etc.), the letter 
did not fully explain whose ultimate responsibility - his or 
VA's, it was for obtaining the supporting evidence.  The 
letter correctly indicated it was his responsibility to 
ensure VA received all requested records not in the 
possession of a Federal department or agency, but did not by 
the same token also apprise him of whose ultimate 
responsibility - again, his or VA's, it was in obtaining 
records that were in the possession of a Federal department 
or agency.  And while a more recent April 2006 letter sent in 
anticipation of his video-conference hearing addressed the 
disability rating and effective date elements mentioned in 
Dingess, even this more recent letter did not correct the 
shortcomings in the earlier April 2003 letter.  So another 
letter must be issued before deciding this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  See, too, Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Regrettably the 
Board, itself, cannot correct this procedural due process 
deficiency; rather, the RO must.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

Records also show the veteran underwent a VA examination in 
March 2004 to determine the etiology of his hepatitis C.  At 
the conclusion of that evaluation, the VA examiner indicated 
the condition was most likely from exposure to blood and 
bodily fluid while the veteran was stationed in Vietnam.  The 
examiner indicated he based his opinion on a review of the 
claims file (c-file), as well as history reported by the 
veteran.  But there have been some glaring inconsistencies in 
the veteran' recount of his pertinent medical history - at 
other times since filing his claim, including in terms of the 
potential risk factors for developing this infection.  
Consequently, additional medical comment is needed to 
properly adjudicate this appeal.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) (discussing the insufficiency of 
opinions that lack supporting rationale).

For example, during that March 2004 VA examination, and again 
during his recent May 2006 video-conference hearing before 
the Board, the veteran alleged he had multiple blood and 
bodily fluid exposures during his Vietnam service.  He also 
said during that VA examination that he had sex with six 
prostitutes while in the military, but that he nonetheless 
used protection.  During his more recent video-conference 
hearing, however, he outright denied having sex outside his 
marriage.  And while during both the VA examination and 
video-conference hearing he denied any intravenous (IV) drug 
use, he at the same time admitted occasionally snorting 
cocaine during service.  He also reported a history of 
surgery at age 12.  Even aside from this, though, other 
records - including an August 2001 treatment report from a 
VA doctor, indicate the veteran has a long history of drug 
and alcohol abuse.

To support his allegations of exposure to blood and bodily 
fluid in Vietnam, the veteran submitted pictures that he took 
there of dead bodies, and pictures of him and fellow soldiers 
with their jeeps, as well as a statement from B. N. 
indicating the veteran moved dead bodies with his bare hands 
when they blocked their convoy.  But none of the photos 
actually shows the veteran moving the dead bodies or, 
more importantly, being exposed to contaminated blood and 
bodily fluid in that capacity.



Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated medical opinion.  Cf. 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  The March 2004 
VA examiner apparently has not considered all of the relevant 
evidence for determining the cause of the veteran's hepatitis 
C.  The examiner cited some relevant evidence, but totally 
failed to mention other pertinent events or otherwise account 
for the patent inconsistencies in the veteran's testimony 
concerning his potential risk factors.  So this additional 
information must be taken into consideration.  See Reonal v. 
Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based upon an inaccurate factual premise or 
history as related by the veteran).  See also Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (the Court rejected a 
medical opinion as "immaterial" where there was no 
indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis).

So it remains unclear whether the veteran's hepatitis C is 
causally or etiologically related to his military service.  
Consequently, another medical opinion is needed to resolve 
this medical issue.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  VA adjudicators may 
consider only independent medical evidence to support their 
findings; they may not rely on their own unsubstantiated 
medical conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for service connection for 
hepatitis C; (b) inform him about the 
information and evidence that VA will 
seek to provide; (c) inform him about the 
information and evidence he is expected 
to provide; and (d) request or tell him 
to provide any evidence in his possession 
pertaining to this claim.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Mayfield v. Nicholson, 444 F.3d 1328  
(Fed. Cir. 2006).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.



2.  Schedule the veteran for a VA 
hepatology examination to obtain a 
medical opinion concerning the etiology 
of his hepatitis C.  The designated 
VA examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) the veteran's hepatitis C is 
related to his service in the military.  
In particular, the VA examiner should 
determine whether this condition is the 
result of purported exposure to blood and 
bodily fluids during service, versus his 
non-service-related risk factors.  
The additional risk factors from 
activities unrelated to his duties during 
service include undergoing surgery, 
promiscuous sexual relations, and heavy 
alcohol and drug abuse (including 
snorting cocaine).  The VA examiner's 
determination should take into 
consideration all of these relevant 
factors - before, during, and since the 
veteran's military service.  And to 
facilitate making this important 
determination, have the examiner review 
all relevant evidence in the claims file, 
including a complete copy of this remand.  
Conduct all diagnostic testing and 
evaluation needed to make this 
determination.

The basis of the examiner's opinion 
should be fully explained, if necessary, 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.



3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If his claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the claim to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


